Citation Nr: 9903539	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-03 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Guillain-Barre 
syndrome, claimed as peripheral neuropathy, secondary to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1943 to 
July 1963 and from December 1965 to December 1967.  He was 
awarded the Purple Heart Medal for his service in Vietnam.

The instant appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for service 
connection for Guillain-Barre syndrome, claimed as peripheral 
neuropathy, secondary to Agent Orange exposure.  This case 
was remanded by the Board of Veterans' Appeals (Board) in 
December 1997 for further development.


REMAND

The appellant contends, in substance, that he has peripheral 
neuropathy, diagnosed as Guillain-Barre syndrome, as a result 
of Agent Orange exposure; therefore, he believes service 
connection is warranted for this disorder.

The Board notes that, under 38 U.S.C.A. § 5103(a) (West 
1991), VA has a duty to notify claimants of the evidence 
necessary to complete their applications for benefits where 
their applications are incomplete.  The United States Court 
of Veterans Appeals (Court) has held that this duty includes 
a duty to notify claimants of the need to provide evidence 
relating to medical causation where the claimant has made 
statements indicating the existence of such evidence that 
would, if true, make the claim plausible.  See Robinette v. 
Brown, 8 Vet.App. 69, 77-80 (1995).  A generalized notice to 
the claimant to the effect that he need submit "evidence 
showing that the condition was incurred in or aggravated by 
military service" is insufficient to satisfy the duty under 
§ 5103(a).  Id. at 80.

In the present case, the veteran contends that the diagnosis 
of Guillain-Barre syndrome is in error and that instead he 
has a neurological disorder caused by exposure to certain 
herbicide agents when he was in Vietnam.  In a written 
statement dated August 17, 1998, he stated that his theory 
had been supported by a Dr. Allan H. Ropper, co-author of The 
Contemporary Neurology Series #34, with whom he had been 
corresponding.  He indicated that Dr. Ropper's comments were 
in his VA treatment records; however, a review of the claims 
folder does not reveal that Dr. Ropper's records have been 
associated with the record in this case.  

In the August 17, 1998 letter, the veteran also stated that 
the Neurology Department of Johns Hopkins University was in 
agreement with him.  The letter noted that a copy of an e-
mail from Johns Hopkins was enclosed with the letter; 
however, that e-mail does not appear to be in the claims 
folder.

Under the Court's Robinette decision, these statements 
triggered VA's duty to specifically notify him of the need to 
submit documentary evidence of those two opinions.  Because 
he has not yet been given such notice, a remand is required.  
38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be advised that in 
order to make his claim of entitlement to 
service connection for Guillain-Barre 
syndrome, claimed as peripheral 
neuropathy, secondary to Agent Orange 
exposure, well grounded, he needs to 
obtain and submit competent medical 
evidence demonstrating that his claim is 
plausible.  He should be advised that the 
submission of statements from treating 
physicians or other health care providers 
indicating the existence of a medical 
relationship between his claimed 
peripheral neuropathy and service, 
including Agent Orange exposure, is the 
type of evidence needed to satisfy this 
requirement.  He should be given the 
opportunity to submit a medical opinion 
from any physician or other competent 
medical source regarding the etiology of 
his neurological disorder, particularly 
whether it is in any way attributable to 
service or Agent Orange exposure.

2.  After completing the action outlined 
above, the RO should take adjudicatory 
action on the veteran's claim, to include 
a determination on the question of 
whether his claim of entitlement to 
service connection for Guillain-Barre 
syndrome, claimed as peripheral 
neuropathy, secondary to Agent Orange 
exposure, is well grounded.  If that 
claim is found to be well grounded, the 
RO should undertake any additional 
development deemed necessary to fulfill 
the duty to assist.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 82 (1990); 
Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  This may include a physical 
examination and a review of the claims 
folder by a qualified medical 
practitioner in order to obtain a medical 
opinion on the question of whether it is 
at least as likely as not that the 
claimed disability can be attributed to 
service or Agent Orange exposure.

Thereafter, the originating agency shall readjudicate the 
claim and determine whether the appellant's claim may now be 
allowed.  If not, provide the appellant and his 
representative, if applicable, with an appropriate 
supplemental statement of the case, indicating that he has a 
reasonable time to respond, and return the case to the Board 
for further appellate consideration, if appropriate.  No 
action is required by him until he receives further notice.

This REMAND is to afford due process.  The Board intimates no 
opinion as to the final outcome warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


